Earl Warren: Number 481, Rockwell Kent and Walter -- Walter Briehl, Petitioner, versus John Foster Dulles. Mr. Boudin.
Leonard B. Boudin: Mr. Chief Justice and Your Honors. These cases which are suits for passports by American citizens against the Secretary of State arose in the District of Columbia and involved the following issue, whether the Secretary of State has the right to deny passports to American citizens on the basis of political standard devised by the Secretary of State and the issues involved are both statutory and constitutional. So, of course, we address ourselves to the alleged lack of authority on the part of the Secretary of State under any statutes of the United States. The facts which I actually referred to very briefly are these. Dr. Walter Briehl is an American psychiatrist who's approximately is 27 years. He served as a lieutenant colonel in United States Army in charge of Army hospitals at the psychiatric parts of the hospitals. He is a practicing psychiatrist in Los Angeles and is connected with many medical societies, psychoanalytic, psychiatric and otherwise which I specified in the record. As a member of the society as a delegate of these medical societies, he has had occasion to travel abroad, most recently in 1953 with an American passport for the purpose of attending international conventions on mental health and on psychoanalysis and reporting back to his medical societies. He did that in 1953, and when he attempted to renew his passport in 1955 for the same purpose acting as a delegate of his medical societies, he received instead a typical letter from the Director of the Passport Office in which it was said, that certain allegations had been made against Dr. Briehl by persons who are not specified. The allegations were of course not for him, but we know that he had at one time unspecified been a member of the Communist Party and that he has been a member of a number of organizations on the Attorney General's list, three or four or five, or associated with him and that he had once petitioned to the President of the United States not to prosecute Communists under the Smith Act. And so, the Department had he made these charges against Dr. Briehl said to him in his letter, “We ask you now for an affidavit as to whether you have ever been a member of the Communist Party, ever, whether you are now, and we ask you also to explain under oath your connections with the Communist-front organizations which we have described in our letter and any other Communist-front organizations?” Dr. Briehl demanded a hearing, a quasi-judicial hearing in view of a recent decision of the Court of Appeals, Dulles against Nathan, and instead he received an informal hearing in the Passport Office in 1955 and which he was the only witness. No witnesses were offered by the Government in support of any of the allegations and instead, the Passport Office sought to examine Dr. Briehl with respect to the subject matter of his letter. He declined to answer the questions with respect to Communist Party membership, Communist-front organizations so-called or his associations. And the Department refused to issue a passport to him, indeed, refused to act upon his passport application at all. Now, the case of Mr. Rockwell Kent is essentially the same. Mr. Kent is well-known explorer, writer and artist, internationally known of course, known -- I assume to the members of this Court. He has traveled abroad very widely for more than 50 years using passports. Well, passports were required as they have more recently and I assume traveling without passports in the earlier years when they were not required. And the great created work manifested in his writings and in his art has been the product of this international travel. Mr. Kent applied in 1955 for a passport to travel abroad where as he said under oath, "Pleasure and profession." And I assume that the tour intermingled with him, and he received a similar letter from the Director of the Passport Office stating, “You Mr. Kent are alleged who have been a member of the Communist Party, time, place unspecified. You Mr. Kent had been connected with many organizations on the Attorney General's list and you have done many other things, some of which we will now specify. And Your Honors will see and I think the outrage of the kinds of things alleged on page 8 of my brief, alleged against an American citizen as mentioned as a reason for denying him liberty of movement. For example, it has been alleged if you sought to repeal in the Walter-McCarran law. It has been alleged that you urge clemency for Rosenberg, so it is. You urge to release on bail of Steve Nelson who was convicted of sedition in Pennsylvania, he was sponsor of a petition addressed to Attorney General Brownell criticizing the use of paid informants. I surely, do not have to rely upon the decision of this Court upholding the positions taken by Mr. Kent on many of these issues. The fact is that Mr. Kent had a constitutional right to take all of these positions and at the same time to have the liberty of movement which is demanded. Now, both Mr. Kent -- Mr. Kent also, I may say, was given the same kind of informal hearing, only with two variations. His autobiography called “It's Me, O Lord” which he tells the entire philosophy of life as candidly as anyone could, was introduced in the evidence by the Passport Office. His book was put in there for the purpose of showing that Mr. Kent had admitted that he had been connected with the organizations on the Attorney General's list. And also, the Passport Office introduced testimony given by Mr. Kent before the McCarthy Committee in 1953 because the Department considered it significant that he had asserted his constitutional privilege against self-incrimination. Both plaintiffs started these lawsuits which were dismissed in the District Court under the Secretary regulations and the dismissal was affirmed in the Court of Appeals. Now, I should of course give Your Honors first the regulations because they are -- before I give Your Honors the regulations, may I state two concessions made by the Government which has never been made in the course of these two years of litigation or indeed in the five years in which we have been litigating many other passport cases in the district. For the first time, we learned in this Court and into the credit of the Government that there is a constitutional liberty of movement. They make that concession. They seek to undercut it but we'll discuss that later. Secondly, they, for the first time disavow the claim of inherent power on the part of the Secretary of State to control the movement of citizens abroad, a claim of inherent power that was made up to this Court's level. Therefore, we come down to the preliminary questions. Where is the statute that authorizes the Secretary of State, prevent American citizens from going abroad for profession, pleasure, vagrancy or any other reasons? Now, we turn to the regulations again. The regulations holds vagueness and I must say, outrageous character is apparent from their reading --
Speaker: (Inaudible)
Leonard B. Boudin: I shall hold --
Speaker: (Inaudible)
Leonard B. Boudin: Very well, I shall hold -- withhold to turn, Your Honor. I shall let Your Honor's judgment determine that after reading the regulations. The regulations provide in Section 51.135 at page 66 the following.
Hugo L. Black: Page 56, of what?
Leonard B. Boudin: 56, thank you, Your Honor, of my brief.
Hugo L. Black: Your brief.
Leonard B. Boudin: There are three categories of citizens who are not to be permitted the right to travel, three categories. The first, category A are members of the Communist Party who have recently terminated -- or who have recently terminated such membership under circumstances indicating of the view of the Secretary of State, they are still controlled by the Communist Party. Category B are persons regardless of a formal state of their affiliation who engage in activities which supports the Communist movements under circumstances indicating the view of the Department as subject to control. And category C on page 67 are persons regardless of a formal state of their affiliation after whom there is reason to believe on the balance of all the evidence of a going abroad to engage in activities which will advance the Communist movement. We are not concerned in this case with 51.136 which talks about people who are going abroad to violate the laws of the United States, or the people who would do things prejudicial to the orderly conduct of foreign relations or even prejudicial to the interest of the United States. We are concerned with 51.135. Now, the question is, where is the authority for 51.135? The regulations themselves, Your Honors will see on page 66 cite a single statute, 22 U.S.C.211 (a). And that statute, which is on page 59 of my brief, is also disavowed in this Court for the first time, although it's the only statute referred to the regulations as a source of the Secretary's authority. Because of time, I won't go into that statute because the Government has conceded that it does not give it the power to control travel, but merely to issue passports a somewhat different problem which I think I need not go into. The Government now however, for the first time relies exclusively upon the McCarran-Walter Act of 1952, print -- 8 United States Code Section 1185 is on page 60 of my brief, and which makes it a crime during the period of national emergency proclaimed by the President for American citizens who travel abroad, to depart from the United States or to enter the United States without a valid passport. Your Honors will note that this statute is not cited in the preamble to the Secretary's regulations. Your Honors will as a matter of fact note that this statute was not in effect at the time of the regulations of August 28, 1952. And finally, that the statute says nothing about an authority to the Secretary of State to control travel, and if it had said anything about such authority, I would of course call Your Honor's attention to the fact that there are no standards in the statutes. Now, if this statute is to be given any meaning whatsoever, it would have to be read in conjunction with, as a complement to the Internal Security Act of 1950, Section 6. That was the statute in which Congress decided what character of persons should not have passports. And that statute appears at pages 59 and 60 of my brief. The standards set forth in that statute, the standards set forth in that statute is a single one, persons who are members -- presently members of an organization found by a final order of the Subversive Activities Control Board, to be a Communist action organization. Present membership in an organization found by that Board to be a Communist action. Your Honors can compare that particular statute with the standards set forth in the Secretary's regulations and the differences are quite obvious.
William O. Douglas: Are you going to refer to the executive order cited in the regulations?
Leonard B. Boudin: Yes, I shall Your Honor. The Executive Order referred to in the regulations is an executive order which merely provides that the Secretary may issue regulations with respect to the issuance of passports which regulations must be consistent with the provisions of the Executive Order. The Executive Order itself following the tradition of Executive Orders from the beginning of this nation set forth no substantive conditions for the right to travel and we therefore assume that when the Executive Order said that the Secretary can issue a regulation consistent with, there must be regulations of essentially the same kind.
William O. Douglas: But page 65 of your brief, item 124 of the Executive Order that the Secretary is authorized in his discretion to refuse to issue a passport.
Leonard B. Boudin: Yes. Now, of course those -- those regulations, that regulation of 7856 was promulgated at 1938 in a time when a passport was not necessary for travel. And we are now discussing a situation in 1955 and 1958 when a passport has become necessary for travel. The President has never in any regulation, in any proclamation said that the Secretary has the power to issue regulations, establishing substantive conditions. Now, with regard to this part of the President's Executive Order as relating to the normal -- normal right to issue passports, but not to the right to deny passports when travel is a condition upon it. Now, the Secretary --
William O. Douglas: The only relevancy then in that order is 1 -- paragraph 126.
Leonard B. Boudin: That is correct. I think that would be true and that would -- I think that would provide for the Secretary to issue regulation of the same procedural time that he always had issues throughout the history of this country, not regulations which determine who can travel. Now, the Government cannot find any content in the McCarran-Walter Act, either by way of authority to the Secretary to control travel or by way of determine -- setting forth the standards pursuant to which this travel can be controlled. And so, the Government relies upon a statute of 1918 and the statute of 1941, predecessor statutes but both of course, dealing with war-time situations. And the Government cites a House Committee Report in which it was indicated. There is some language there that it was intended, statute of 1918, to present espionage. All that we can say to that is that it is -- the statute of 1941 -- sorry, the statute of 1952 which is here involved contains no authority of any kind and that it is very difficult to read into that statute, a House Committee Report involving a 1918 statute involving war time, and war time espionage as an authority to the Secretary in 1952 to promulgate regulations dealing with the subject of Communism and membership on the Attorney General's list. And we may also add that of course in 1918 and 1941, Congress had not spoken. Congress had not said that a certain class of American citizens could not travel, an issue that is not before this Court of course, because Your Honors recall, there is no final order involving the Communist Party or everyone else as a result to the litigation that has been in the courts since the passage of the McCarran Act. But what is significant is that all the reading of the McCarran-Walter Act at least gives it some meaning because we can read it in conjunction with the Act of 1950. The Secretary's reading gives him authority carle blanche to deny the right to travel to American citizens, no limitations, no standards whatsoever. I may say also as a final word on this subject that the regulations of 1952, August 28, 1952, were never intended to be based upon the McCarran-Walter Act, aside from the fact they don't mention it, and the fact the Act wasn't in effect then. As the Government admits, as we have cited Secretary or Secretary Office is admitting. The regulations of 1952 are intended to comply with what the Secretary believed to be the spirit of the Internal Security Act of 1950. And it is our position that the Secretary must follow the latter of that statute and not what he conceived to be the spirit. If Congress determine the adequate remedy, namely the remedy by a hearing, certainly consisting of more due process than has -- than has occurred here on the part of the Secretary, namely hearing before the Subversive Activities Control Board. And then a relatively precise statement of who it is who is to be denied a passport, namely a present member, not a person who may have, in the view of the Department, follow the Communist Party line, not a person who may have been a Communist Party at one time. We are not here arguing the constitutionality of the Internal Security Act of 1950. We think that the objections which I'll next turn to are very substantial objections even against that statute but are not to the same degree, namely the objections under the First Amendment. I therefore, now turn to the First Amendment part of my argument. We have seen here that there are sanctions imposed by the Secretary of State. The sanctions consist of a restraint of movement. May not seem like a great restraint to a man who's confined in the present but is certainly a restraint. And it is a restraint which has had an effect upon the professional activities of these men, upon Dr. Briehl's patient, upon his medical society, upon Mr. Kent's creative work and of course upon their livelihood. The admitted basis for the restraint is the exercise of lawful activities, disapproved by the Government, there's no conceptual questions to that. It referred to the Secretary of State, the Attorney General and congressional committees or the certain character as the Government. But the fact is that these are all lawful activities protected by the First Amendment. And because of this past exercise of lawful activities, constitutionally protected, no one has ever charged a fine here on the part of either petitioner. These petitioners are denied this liberty of movement given to other American citizens. I may say of course that we have called attention in our brief to the vagueness of the Secretary's standards relying upon -- inquired upon statements made by Mr. Justice Frankfurter's concurring opinion in the Burstyn case which I will not quote from at this moment, but we consider equally significant, the fact that there are lawful activities which are the basis of the denial of the right to travel, and that there is a complete indifference for the purpose of the travel. It makes no difference from the Secretary of State whether there is a medical convention abroad or whether a man wants to paint. Indeed, Mr. Kent was told by Mr. Shipley, the former Director, “I will not give you a passport to go to any country for any purpose.” This --
Charles E. Whittaker: I don't deny that -- I don't deny the actions, I don't deny the availability of the constitutional rights, but where do you get it from the First Amendment, what part of the First Amendment?
Leonard B. Boudin: Let me tell Your Honor that. I get it in two ways. First, because these people -- because they have exercised the right of petition, the right of making speeches.
Felix Frankfurter: Well, that's the first time you used the word “a right to petition”.
Leonard B. Boudin: I -- well, I should have that. The right of assembly.
Felix Frankfurter: What kind of right of petition is urged here?
Leonard B. Boudin: Well, they have addressed themselves to the President of the United --
Felix Frankfurter: I'm not bringing -- he may not have the right of petition but in order to invalidate something on some constitutional ground -- ground, we must refer to a provision of the Constitution or something that is inevitably drawn from the whole provision.
Leonard B. Boudin: Of course.
Felix Frankfurter: Now, which part of the -- we just announce it everytime a question of constitutional order comes up here, just First Amendment --
Leonard B. Boudin: No. Of course --
Felix Frankfurter: -- you can call the universe.
Leonard B. Boudin: Of course, I would not make any such broad statement, Your Honor.
Felix Frankfurter: Well, which part in --
Leonard B. Boudin: I am -- I am --
Felix Frankfurter: -- from the First Amendment is it?
Leonard B. Boudin: I am --
Felix Frankfurter: Is it freedom of speech --
Leonard B. Boudin: It is --
Felix Frankfurter: -- or establishment of religion?
Leonard B. Boudin: May I? It is freedom of speech.
Felix Frankfurter: Well --
Leonard B. Boudin: It is freedom of assembly. If Your Honor --
Felix Frankfurter: One -- one person going by himself?
Leonard B. Boudin: Well -- well, no. I -- I -- let me turn back first --
Felix Frankfurter: I just want something explicit --
Leonard B. Boudin: Yes. I think it must be explicit --
Felix Frankfurter: -- saying, something else is undue but either by ancillary government does.
Leonard B. Boudin: I would make two points, Your Honor. The first is that in denying the liberty of movement to the petitioners --
Felix Frankfurter: Now, where does that come from? Does that come from the First Amendment?
Leonard B. Boudin: Well, I think it probably is simply a liberty within the meaning of the Fifth Amendment. The Government concedes that.
Felix Frankfurter: Well, all I'm suggesting is that you give me the basis on which you asked me to declare action of Congress or the precedence or a subordinate's unconstitutional --
Leonard B. Boudin: I am coming to that, Your Honor.
Felix Frankfurter: Is that asking too much?
Leonard B. Boudin: No, it certainly not. I am suggesting to Your Honors that when Mr. Kent is denied the right to travel because he has petitioned the Attorney General or because he has made a speech or because he has taken a public possession or when Dr. Briehl is denied his right to travel because he, Dr. Briehl, wrote an article for a magazine called "Social Work Today" with -- which the Attorney General disapproves of that that this is a restraint upon Dr. Briehl and Mr. Kent in the First Amendment activities which they exercised in the past.
Felix Frankfurter: But I understood you that your main ground and almost the major premise of your argument is that here is an unfair limitation upon the right of motion, the right to travel?
Leonard B. Boudin: Yes.
Felix Frankfurter: Now, does that come from the First Amendment?
Leonard B. Boudin: I think it comes from the First Amendment and I think it comes from the Fifth Amendment.
Felix Frankfurter: Well, if they come from the Fifth, but does it come from the First?
Leonard B. Boudin: Well, I think I -- Your -- Your Honor is really saying is liberty of movement, the First Amendment right.
Felix Frankfurter: That's what I'm asking --
Leonard B. Boudin: I -- I would say liberty of movement is a Fifth Amendment right and that the Fifth Amendment right cannot be taken away from the petitioners because they have exercised First Amendment right in the past. That was really my point.
Felix Frankfurter: Yes, but I --
Leonard B. Boudin: Now --
Felix Frankfurter: I -- I was -- I appeal -- I can understand the problem better if it's unlikely because --
Leonard B. Boudin: Well, I'm -- I'm sorry I didn't make it that clear, Your Honor, before. Now, the -- the Secretary of State takes the position here through the Government that somehow, or that something may happen abroad if the petitioners go there which justified a restraint and he believes as something may happen because their past political associations are to him undesirable. And we have never really had it specified in any of the courts or indeed in this Court whether it is that his belief, Dr. Briehl will do or Mr. Kent will do if they are abroad. Now, even if it was specified, even if we were told what they would do when they went abroad, we would argue that this is a form of prior restraint. We thought --
Speaker: Could I ask you a question about the posture of this directivee? I had understood, maybe I'm wrong, that there was no determination made here. There was no informal, there was an informal hearing, but no formal hearing that things came to an end in the Department when your clients declined to, both will look to furnish a non-Communist affidavit?
Leonard B. Boudin: More than that, and where they declined to submit the examination with respect to other matters --
Speaker: Right.
Leonard B. Boudin: -- of past political associations. Yes, the Department (Voice Overlap) --
Speaker: And that therefore, the Secretary's position was, if that stays that since he had a right to request that information and since you refuse it, that ended the matter and he will justify in denying a passport, is that the substantive --
Leonard B. Boudin: That was the Secretary's position. Quite so, yes.
Felix Frankfurter: That -- does that mean that if the Secretary asks certain questions by which say as Judge -- Justice Washington's view, he could have and by which he couldn't, that he can just say, "I won't answer any and be justified because they've included some that shouldn't have been asked?”
Leonard B. Boudin: Well, the Secretary -- I can't answer that, Your Honor. The Secretary --
Felix Frankfurter: But that is not this case?
Leonard B. Boudin: No. The Secretary never asked -- offered United States a choice.
Felix Frankfurter: Pardon me?
Leonard B. Boudin: That would be this case if we were limited it to the affidavit issue, but we aren't. We say that the Secretary have no right to promulgate -- political regulations at all.
Felix Frankfurter: Well, I know but you passed that. But you passed that.
Leonard B. Boudin: But if we pass that and we come nearly to the affidavit, then Your Honor would have a point on the affidavit, but we're addressing ourselves to the basic standards, and the affidavits we regard is a secondary aspect of this.
Felix Frankfurter: Well, you break up your argument into three or four positions. I can deal with each one separately just as you do.
Leonard B. Boudin: I'm sure you -- I'm sure Your Honor, and --
Felix Frankfurter: And I'm asking you whether -- I've asked you a specific question which to me is in the case, namely, the Secretary asked a man to answer 10 questions. Suppose agree without further ado that five of them, he's unauthorized to ask. May an applicant for a passport say, “I don't propose to answer any of these.”
Leonard B. Boudin: Well, if Your Honor thinks that the Secretary has a right to ask five out of 10 questions --
Felix Frankfurter: Well, at this point, I'm -- I must make that assumption or to put the question.
Leonard B. Boudin: Then that -- I must put aside my assumption he has the right to ask none.
Felix Frankfurter: Well, I --
Leonard B. Boudin: Therefore -- therefore, adopting Your Honor's assumption, my answer is that, no, the Secretary would still act improperly in denying a passport because he isn't giving us a choice. He knows whether he will take three or four. He says he wants them all. Now, we aren't suppose to pick and choose. We aren't the judges there .When the Secretary says he wants 10 answers, we can't assume that he'll take three. That's really my position on that.
Felix Frankfurter: Well, but you can -- you can make him a tender.
Leonard B. Boudin: Now, well, I think you --
Felix Frankfurter: You could answer -- all of us give questions, hasn't -- we answered some questions and not answer others. We can ask him.(Voice Overlap)
Leonard B. Boudin: I -- I suppose one can make tenders if the Secretary was dividing his examination into separate pieces. But this a full-scale demand of a right to examine a man's political associations, or the right to ask him why he -- why he filed the petition with the Attorney General. Why he invited Paul Robeson for dinner. Well, we aren't supposed to take each one of these 100 questions and break them up and say, “A few will answer and then in few cases, we won't answer.”
Felix Frankfurter: And you suggest --
Leonard B. Boudin: I suggest as if --
Felix Frankfurter: And you think that -- that answer of yours doesn't even require a discussion? That's the matter of --
Leonard B. Boudin: I -- I now --
Felix Frankfurter: It's so obvious, so obvious --
Leonard B. Boudin: I never think that anything I say is obvious, Your Honor. I'm merely suggesting that to me. It seems to me that the Secretary is the best one to decide whether he will take a few answers or a lot of answers or whether he will insist on everything. Now, I may say that there is a question that the -- the Secretary here relied upon the Japanese relocation cases, upon the English detention cases, upon A.C.A. against Dowd, upon the alien, upon the cases like Garner. And of course all of these are distinguishable. The Japanese cases and the English cases were cases of actual war time danger and they are extreme cases, these cases which certainly cannot prevail at this time. A.C.A. against Douds, we dealt with a congressional determination, a finding that Communist leadership of labor unions was a dangerous thing because of the political strikes and that these unions have been given tremendous power by the Act. And therefore, although Court was careful to say they weren't actually agencies of the Government, I think, there was an implication of responsibility there which in the view of the -- the legislature and which this Court pay deference to, justified a degree of control over this union leadership. And of course in that case, the unions could have remained with their union officials, Communist if they were, simply not use the facilities of the National Relations Board. A loss and a substantial loss, but the unions could have functioned. We of course cannot travel in the absence of passport.
Felix Frankfurter: This is on your proposition that there's no power to withhold a passport or rather that a man can go abroad without a passport. What's stopping them from going abroad without a passport?
Leonard B. Boudin: Under the McCarran Act of 1952, it is made a crime to go abroad without a passport in the event of a national emergency declared by the President. In January 17, 1953, the President declared such a national emergency. That declaration has never been rescinded, now five years later. I think I will reserve my time if I may.
Earl Warren: You may. Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice and may it please the Court. The Government concedes before this Court that there is a right to travel and believe that it was protected by the Fifth Amendment. That concession was made in this Court for the first time. I don't think we are entitled to any credit for it.It's our duty and obligation to this Court and the country, as soon as we are able to learn that we are wrong to come forward and say so and we do. That does not decide this case however. The problem in this case is much more complex than counsel has indicated to this Court. The question that seems to us stops at the threshold in these two cases and is best considered if we recognize that the Secretary here refused to proceed with these proceedings, hearings or processing. In any respect because of one thing, the refusal of these petitioners to give the affidavit that was required in -- under the proceedings that the Secretary had set out. So, we then reach back into the question of what authority used there under the law for the Secretary to require of these things, and we first have to turn to the statute. Now, it's been claimed that the Government never called attention before to this -- to this statute in regard to travel control, Section 1185. And in our brief on pages 13 and 31, this very case before the Court of Appeals, we call attention to both of those statutes and say that they have to be construed together in order to determine the right to the parties and the authority that we conceive in this case. Now, that's not the brief in this Court, but I want to make it clear that we did call attention to this very point in developing in our brief before the Court of Appeals because it's charged here that this is the first time we raised that point.
Speaker: You're going to take a substantial --
J. Lee Rankin: Yes, sir. The problem in regard with the statutes are these. The Government would have an easy time of it, if we could just say that the Secretary has the authority to grant or deny passports either inherently or by statute and thereby, the petitioners have no rights to travel. Because if we could put that statute to 11 (a) and its predecessors in a water-tight compartment one side and say, “You examine that.” I'm satisfied but this Court would come to the conclusion that for a period of -- 143, there are some three years or some lesser period, at least since 1856. That power has been exercised both as an inherent power of the Secretary and also recognized by Congress in later years whereby he has issued passports and denied passport or that long history of this country. Now, I think --
Felix Frankfurter: Are the terms -- is the -- is the passport printed here where -- that exact terms of the passport.
J. Lee Rankin: I don't believe it is, Mr. Justice, but it's referred to, I think in a footnote, the nature of it and it's recognized that it is a political document. And it asked the -- the foreign country to recognize this person and treat him with consideration and so forth.
Felix Frankfurter: Could you -- could you have a copy, a struck off of the exact text of what it is that the passport says? I'm thinking of -- I like to see what the present passport is. Maybe I could look at some of my old ones, compare to what it was in -- in the old case that you cite in the D'Arbel case. Is it substantially like that?
J. Lee Rankin: I think so, Mr. Justice but my co-counsel says he thinks it's in the brief and we'll -- since we find it, I'll tell you, call it to your attention. That statute of -- but first, this power was exercised by the Secretary over such a long period of years and the Government claims, I want to make this clear, that there is the inherent power in the Secretary to grant or deny the passport, but it does not claim the power in the executive branch of the Government at all to grant or deny the right to travel. Our problem is not as difficult here because, it -- in fairness to the petitioners, it seems to the Government, that's the only way you consider this, can -- can properly consider this question is to take both of these statutes which clearly Congress intended to do in the history and it -- its consideration of this problem and try to put them together because the Congress took this power that the Secretary had been exercising over a considerable period of years as an inherent power and later recognized by the Congress and passed in this statute in which there's a general statement of the legislative history in our brief, and said, “Take this power of granting or denying a passport that you've got over here, Mr. Secretary, and you act upon it.” And then they passed over here, a separate statute, 1185 and I'll call your attention to it in Appendix A of our brief, the Government's brief in which they said, “If you don't have this passport that the Secretary grants or denies, you can't travel.” So, we say that the Government must face up to the proposition that it must consider both of these statutes and we think the petitioners must barely consider both of them in order to try to construe the rights of the parties in -- in this case before the Court.
Felix Frankfurter: Mr. Solicitor, I noticed that in Robert E. Johnson and Taney's argument in 1835-1 haven't looked at the statute,but the reporter Peter gives their argument. It says the acts of Congress recognized passport. This is what Robert V.Johnson and Tony said in their arguments in 1835. You happen to know that those -- what those recognitions were by a statute? I don't think they are refer -- I've just looked at statutes and outside of your brief.
J. Lee Rankin: Sorry, Mr. Justice, I don't recall that particular -- but there was a recognition back in 1814 of the restriction in travelling from parts of the United States, outside back in those days and there was also by Secretary Seward, a restriction that he made that was not statutory at all. Now, we don't claim that the Government has that power, that the executive branch has that power to do it on its own, but he did exercise it.
Felix Frankfurter: Well, this case, as you know, is a passport that John Quincy Adams signed as Secretary of State.
J. Lee Rankin: That's right.
Felix Frankfurter: So evidently, he must have thought that is the power to issue passports.
J. Lee Rankin: Well, it was such a recognized power by all sovereign countries. That has been exercised all over the years, but that doesn't solve our problem --
Felix Frankfurter: No, no, no, but --
J. Lee Rankin: because the -- it's always been treated over a great period of years as a document that said, “Mr. Citizen A is entitled to travel as a respected citizen of our country throughout the various countries that are designated or except for the questions.”
Felix Frankfurter: It couldn't answer the question of whether a man can travel and have consequences follow, deleterious consequences if he doesn't get one of these documents, which is the problem here.
J. Lee Rankin: That's right, Mr. Justice. And we have to reach back to the question of whether or not the Congress properly could tie these two powers together, that is the travel control and say that it will be measured and regulated by whether or not a man has or it does not have a passport and then examine the question of whether or not this Congress actually did that very act in it's passing of the statutes, whether the statutes are broad enough to cover what the Secretary did.
William J. Brennan, Jr.: Well, Mr. Solicitor, are you saying that without 1185, 211 (a) could not in any event be the source of any power to control travel under the guise of a power to grant or refuse passports?
J. Lee Rankin: That's what we say. So that if there is such power that is the use of the passport power to control travel. It's got to be found in 1185. I would say, yes, Mr. Justice. The only thing that I would like to add to that is it seems to me, the history shows that Congress contemplated the use of that in such a way that it -- it considered that they were making the two statutes and that it was using this passport control, but it's that particular statute that gave the right to grant or deny passports, did not give the right to grant or deny --
William J. Brennan, Jr.: Well, as it was as I understood you.
J. Lee Rankin: -- travel, yes.
William J. Brennan, Jr.: So in other words, you really have to focus on 1185 to find congressional authority.
J. Lee Rankin: Very largely or entirely. The problem -- the consideration in the --
Felix Frankfurter: Congressional authority but I take it -- do you say congressional authority or -- or congressional actions or basis for the Secretary's authority which --
Felix Frankfurter: Well, I know it's congressional action as a basis for the Secretary's authority.
William J. Brennan, Jr.: And that's what I have with reference to --
J. Lee Rankin: All right. Now, Section 1185 is set out in the Appendix A and it provides in -- generally, in regard to the proclamation of the emergency. There's no question between the parties that that emergency was proclaimed by the President and that thereafter, it also provides that he proclaim that these restrictions be necessary in that emergency and that was proclaimed.
Earl Warren: We'll recess now.